Title: From Thomas Jefferson to Thomas Willis White, 7 January 1824
From: Jefferson, Thomas
To: White, Thomas Willis


Sir
Monticello
Jan. 7. 24
The copy of Baxter’s history which is in the Library of Congress cannot possibly be borrowed. it is against the law establishing their library. but you might get it from London, within 4. months, thro’ any importing merchant or bookseller of Richmond.There is a new work in Law published in England, which will be of extensive sale in this country among the Lawyers. it is a Digest of Coke Littleton by Thomas, a most masterly work, and which will become the first elementary book for a student and indispensable in every lawyer’s library. it is in 3. large 8vos of mostly small print and costs 4. guineas in London in boards. The printing it would be a considerable undertaking. but it would be a safe one, were there no danger of printing a rival edition to the North. the merit of the work is so great that this will probably be done. the reprinting of Baxter would be safer. accept my respectful salutations.Th: Jefferson